Per Curiam
The plaintiff in error entered into possession of the premises under a lease from Haines for the term of one year. While she Avas so holding and occupying the premises, the agreement under AA’hich she now claims Avas made betAveen her sons, by Avhich the title of Haines was purchased. She was not a party to that contract and did not pay any portion of the purchase money. Whatever enlarged estate she may have acquired arose wholly from the agreement of Samuel Darlington and his payment of $300.
When the money was repaid or accepted by him all his rights ceased. When the trust fell, all the rights of the plaintiff in error fell Avith it.
Judgment affirmed.